DETAILED ACTION
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-30-2022.

		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 states that the ink composition comprises an active polymeric material and a bulking polymeric material, but claim 6 (which depends from claim 3) states that the ratio of active material to bulking material may be zero, implying that no active material is present. It is unclear whether claims 3 and 6 require a non-zero amount of active material.
Additionally, claim 6 recites “the liquid or solution mixture,” but there is insufficient antecedent basis for this limitation. 
Claims 4-5 are rejected due to their dependence from claim 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, USPGPub. No. 2017/0043533, in view of Toly, US PGPub. No. 2009/0061404.
Regarding claim 1, Chang teaches an organ model made via additive manufacturing from a printable polymeric ink composition. Change teaches that the materials used to make the model may be selected to correspond to one or more properties of the organ being modeled (Abstract, Claim 1, ¶ [0050]-[0051]). 
The teachings of Chang differ from the present invention in that Chang does not teach an electronic device present in the organ model. Toly, however, teaches that such anatomical organ models may include embedded electronic sensors, to facilitate use of the organ model in teaching (Abstract, Claim 1, ¶ [0040]-[0042]). It would have been obvious to one of ordinary skill in the art to incorporate electronic sensors into the organ model of Chang, as taught by Toly, as doing so would improve the model’s utility in teaching. 

Regarding claim 2, Chang teaches that the polymeric ink composition may include a silicone composition (¶ [0017]).

Regarding claim 3, Chang teaches that the composition may include a curable composition (corresponding to the claimed “active composition”) and a supplemental material (corresponding to the claimed “bulking composition”) for modifying physical properties of the product (¶ [0017]).

Regarding claim 4, Chang teaches the addition of a crosslinking agent (¶ [0018]).

Regarding claim 5, Chang teaches that the supplemental material (corresponding to the claimed “bulking material”) may be used to modify physical properties of the product (¶ [0017]) and that the material may have physical properties that correspond to one or more properties of the organ being modeled (¶ [0050]-[0051]). In view of these two teachings, it would have been obvious to one of ordinary skill in the art to select an amount of supplemental material necessary to achieve the goal of modeling a property of the organ. 

Regarding claim 6, although Chang does not teach any specific relative amount of active agent or supplemental material, it would have been obvious to one of ordinary skill in the art to select an appropriate amount of each material as needed to achieve the specific properties desired in the final product, as Chang explicitly teaches that it is desirable to simulate a physical property of the organ being modeled. 

Regarding claims 7-9, Toly teaches that the electronic device may be a contact sensor, including an inductive sensor (¶ [0040]-[0042]).

Regarding claim 10, although Toly does not explicitly characterize the electronic structures as “selectively deposited,” Chang teaches making the product via additive manufacturing, a process that necessarily involves the selective deposition of structures. Additionally, to the extent that claim 10 characterizes the electronic device as made from components that are “selectively deposited,” the claim is a product-by-process claim that cannot distinguish the claimed invention on the basis of the method steps used to make the claimed product, except to the extent that the method implies a specific structure in the final product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785